DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  on line 3, applicant need to change “a subject” to --- the subject ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2, applicant recite “an enteric-coated table capsule”.  It is unclear to the Examiner what applicant means by the term “tablet capsule”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanai et al (US 2020/0352868 A1).
Claim 1 of Kanai teaches the following:

    PNG
    media_image1.png
    504
    506
    media_image1.png
    Greyscale

In Kanai’s claim 1, the indigo (for treating ulcerative colitis) meets instant AhR agonist; and the film (formed outside the protective layer) where chitosan powder is dispersed in a film base material of the natural water-soluble polymer meets instant pharmaceutically acceptable polymer carrier.  As shown above, Kanai’s capsule disintegrates locally in the large intestine (colon).  In [0018], Kanai teaches that its capsule achieves less side effects and more effective action on ulcerative colitis (instant UC or gastro-intestinal inflammatory disease) than conventional ones when the capsule is orally administered to a patient.  Thus, Kanai teaches instant claims 1 and 6.  
With respect to instant claim 4, Kanai teaches ([0054]-[0055] and claim 1) that the second natural water-soluble polymer (e.g., pectin), which provides the film outside the protective layer (as taught in its claim 1), imparts acid resistance, especially, gastric acid resistance.  Thus, Kanai teaches instant “enteric-coated” gel cap of claim 4 (Kanai teaches in claim 4 that the film base material of the natural water soluble polymer is a mixture of gelatin and pectin).
With respect to instant claims 7 and 8, Kanai teaches ([0018]) that its capsule has less side effects and is more effective in treating UC than conventional capsules.  Thus, one skilled in the art would immediately envisage treating a patient who is refractory or intolerant to a conventionally known UC therapy using Kanai’s capsule. Thus, Kanai teaches instant claims 7 and 8.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al (US 2020/0352868 A1).
With respect to instant claim 3, Kanai teaches ([0051]) that the amount of indigo (instant AhR) ranges from 0.1 to 40% by mass in the capsule.  Such range overlaps with instant range of 0.5-20 wt.% of claim 3, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Kanai renders obvious instant claim 3.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al (US 2020/0352868 A1) in view of Wang et al (US 2009/0325895 A1).
With respect to instant claim 2, Kanai does not teach instant prodrug of an indigo derivative or an indirubin derivative.  Wang teaches ([0002], [0024] and [0045]) methods for treating various inflammatory related diseases (such as UC – see [0004], [0005] and [0157]) using isoindigo, indigo, indirubin or derivatives thereof, such as Meisoindigo and NATURA.  Wang teaches ([0033], [0058] and claim 5) that preferred compounds are Meisoindigo, tri-acetylated glyco Meisoindigo (a prodrug of an indigo derivative) and NATURA.  Since all these drugs are taught by Wang to be effective in treating inflammatory related diseases such as UC, it would have been obvious to one skilled in the art to use Wang’s tri-acetylated glycol Meisoindigo (instant prodrug of an indigo derivative) in Kanai’s capsule with a reasonable expectation of success in treating UC.  Thus, Kanai in view of Wang renders obvious instant claim 2.
With respect to instant claim 5, When the tri-acetylated glycol Meisoindigo (prodrug) is used in Kanai’s capsule, the capsule would provide localized delivery of substantially all of the amount of the prodrug in the colon due to the film outside of the protective layer, which is gastric acid-resistant.  Thus, Kanai in view of Wang renders obvious instant claim 5.        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 17, 2022